Citation Nr: 9923345	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for a 
left knee disorder, assigning a 10 percent evaluation for 
that disability, but which denied service connection for a 
right knee disorder.  The veteran filed a timely appeal and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

During the course of his appeal, the veteran amended his 
claim to include entitlement to service connection for a 
right thigh disorder based on service medical records showing 
that he sustained a right thigh injury.  Because this issue 
has not been adjudicated or prepared for appellate review, it 
is referred back to the RO for appropriate action.  

In addition, the Board would observe that the veteran's 
original claim for service connection for a left knee 
disorder was decided in his favor by the August 1997 rating 
decision.  The veteran appeared at a personal hearing before 
the undersigned Board member in March 1999, and testified 
that he was satisfied with the action taken on his left knee 
disorder.  Accordingly, that issue is no longer before the 
Board.  


FINDINGS OF FACT

There is no competent medical evidence of a diagnosis of any 
current right knee disorder.  



CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The veteran's service medical records show that he sustained 
injuries to his lower extremities in an accident in service 
in December 1969.  His service separation physical 
examination report shows that he had been seen for pain in 
both knees and for pain in his right thigh.  No further 
information regarding his right knee was noted.  

The veteran underwent a VA rating examination in July 1997 in 
which he reported chronic pain in the left knee, but not in 
the right knee.  X-ray findings with respect to the right 
knee were normal.  The examiner concluded with a diagnosis of 
chronic left knee pain.  However, no disability with respect 
to the right knee was found.  

At his March 1999 hearing, the veteran testified that he 
injured his left knee and right thigh in a toboggan accident 
in December 1996, but that he had not injured his right knee.  
He stated that he had not intended to claim entitlement to 
service connection for a right knee disorder, but rather for 
a right thigh disorder.  He went on to describe the extent of 
the injuries sustained to his left knee and right thigh.  He 
indicated that he had not sought any sort of medical 
treatment for these injuries since service.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a right knee 
disorder.  As noted, the evidence does not show any current 
disability with respect to the right knee and the veteran 
testified that he had not injured his right knee but rather 
his right thigh.  

Moreover, any lay statements or testimony by the veteran that 
he currently has a disability with respect to his right knee 
would not constitute medical evidence.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, absent evidence of a 
current disability with respect to the right knee, the 
veteran's claim for service connection for a right knee 
disorder is not well grounded and must therefore be denied.  
The veteran, of course, will be free to pursue an appeal with 
respect to service connection for residuals a right thigh 
injury with the RO should the originating agency unfavorably 
decide his claim for such disability.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

